FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50440

               Plaintiff - Appellee,             D.C. No. 2:88-cr-00668-MLR

   v.
                                                 MEMORANDUM *
 LAMON LEE CHRISTENSEN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Lamon Lee Christensen appeals from the eight-month sentence imposed

following revocation of the supervised release term he was serving following a

jury-trial conviction for armed bank robbery and use of a firearm during and in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
relation to a crime of violence. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

       Christensen contends that the district court erred by imposing consecutive

three-year and two-year terms of supervised release as part of the sentence on the

underlying conviction. As a result, he argues that the district court lacked

jurisdiction to revoke his supervised release because his supervision expired upon

completion of the initial three-year term, which occurred prior to the conduct

resulting in the revocation of supervised release. We decline to reach the merits of

this argument because an appeal challenging a revocation proceeding is not the

proper avenue through which to attack the validity of the original sentence. See

United States v. Gerace, 997 F.2d 1293, 1295 (9th Cir. 1993).

       AFFIRMED.




AK/Research                               2                                      08-50440